Citation Nr: 9923980	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-29 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to special monthly pension based on the surviving 
spouse's need for regular aid and attendance.  



REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1917 to May 1919 
and from July 1920 to July 1923.  He died in November 1951.  

The appellant is the surviving spouse of the veteran.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 1997 rating decision of the RO which 
established entitlement to special monthly pension benefits 
for the surviving spouse based on being housebound, but 
denied additional benefits based on the need for regular aid 
and attendance.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The appellant is shown to have disabilities which likely 
render her unable to care for her daily needs and protect 
herself from the hazard and dangers incident to her daily 
environment without the regular aid and attendance of another 
person.  



CONCLUSION OF LAW

The criteria for an award of special monthly pension benefits 
based on the surviving spouse's need for regular aid and 
attendance have been met.  38 U.S.C.A. §§ 1502(b), 1541(d), 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.351, 3.352(a) 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that her 
claim is well grounded. 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999; Murphy v Derwinski, 1 Vet. App. 78 (1990).  This 
case has been adequately developed for appellate purposes by 
RO.  A disposition on the merits is therefore in order.

The law allows for an increased rate of pension where an 
otherwise eligible surviving spouse of a veteran of war is in 
need of regular aid and attendance.  38 U.S.C.A. § 1521(d) 
(West 1991).  A person is considered to be in need of regular 
aid and attendance if the person is a patient in a nursing 
home due to mental or physical incapacity, or is helpless or 
blind, or so nearly helpless or blind, as to need the aid and 
attendance of another person.  38 U.S.C.A. § 1502(b) (West 
1991); 38 C.F.R. § 3.351 (1998).  

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to various factors, such as the inability to dress or 
undress, or to keep oneself ordinarily clean and presentable, 
the frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid, a person's inability 
to feed herself through loss of coordination of upper 
extremities or through extreme weakness, the inability to 
attend to the wants of nature, or incapacity (physical or 
mental) which requires care or assistance on a regular basis 
to protect a person from hazards or dangers incident to his 
daily environment.  However, it is not required that all of 
the disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which a person is unable to perform should 
be considered in connection with his condition as a whole.  
It is only necessary that the evidence establish that a 
person is so helpless as to need regular aid and attendance, 
not that there is a constant need.  38 C.F.R. § 3.352(a) 
(1998).  

In support of her claim, the appellant submitted a copy of a 
"Medical Statement for Consideration of Special Monthly 
Pension Benefits" completed by a private physician, John R. 
Keiper, M.D.  Dr. Keiper diagnosed the appellant as suffering 
from arthritis.  At the time that the form was completed, the 
appellant was not confined to bed, but was unable to walk 
without the aid of a cane or walker.  Furthermore, although 
she was able to use toilet facilities unaided, she did 
require assistance for bathing.  It was also noted that she 
was not able to stand in order to prepare food, but was able 
to feed herself and sit up.  The appellant was not blind and 
her vision was correctable to normal limits.  She was further 
stated to have the ability to travel by private vehicle by 
any distance; however, walking for any distance was limited 
by her need for assistance and the use of a walker and cane.  
Finally, Dr. Keiper opined that the appellant did require 
"in the home care" which was supplied by her daughter, and 
that without such care, the appellant would require care in a 
nursing home.  

Based on a review of the evidence as a whole, the Board finds 
that the preponderance of the evidence demonstrates that the 
appellant has physical disability which likely requires the 
care or assistance of another individual on a regular basis 
to provide her daily needs.  Of particular significance are 
statements from Dr. Keiper indicating the appellant's 
inability to bathe herself, prepare food and to otherwise 
live independently without the care of her daughter.  
Clearly, she would not be able to protect herself from the 
hazards or dangers incident to her daily environment.  

Hence, the Board finds that the appellant's disability 
debilitates her to the extent that she requires the regular 
aid and attendance of another person as specified by the 
criteria in 38 C.F.R.§ 3.352(a).  Accordingly, the Board 
concludes that the appellant does qualify for special monthly 
pension benefits based on her need for regular aid and 
attendance.  



ORDER

Special monthly pension benefits based on the surviving 
spouse's need for regular aid and attendance are granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

